Title: To Alexander Hamilton from Joseph Nourse, 3 February 1792
From: Nourse, Joseph
To: Hamilton, Alexander



Sir
Treasury Department,Registers Office 3rd. Feb. 1792.

Having agreeably to your directions examined the Actual payments which have been made, upon the several appropriations of public Monies to 31st. Decemr. 1790 & having compared them with each other a balance of 314.747.29 Dolls. remains stated as ⅌: B.
I have not been able yet to ascertain what proportion thereof will form a fund of surpluses which is appropriated by act of Feb. 11th: 1791, for the payment of the expences of Government for that Year, but think it probable that the following will arise Vizt.


  Upon the Appropriation of 216.000 Drs: granted by act of 20th. Septr. 1789. for the Civil List 1789
  }
  35,000.



  Upon the
  do:
  
  190.000   “
  by same act for
  }
  35,000


  discharge of Treasy: Warrts: drawn by the late Governmt.


  Upon the
  do:
  of
  141.492. .73
  Drs. for the Civil
  }
  4,000.


  List 1790. ⅌ act 26th. Mar: 1790


  do:
  do:
  of
  147.169. .54
  Drs. for discharging
  }
  40,000


  Specific Demands including the building a lighthouse


  on Cape Henry ⅌ act do.


  Upon the
  do:
  of
  104.327 . . 22
  by act 12th Augt:
  }
  10,000


  1790 for extraordinaries


  Upon the
  do:
  of
  96.000 dols:
  for paying
  }
  (little or no surplus will arise on these appropriations)


pensions to Invalids for the yr: 1789 ⅌. act


of 20th: Septr. 1789


  do:
  do:
  of
  96.979. . 72
  for paying
  }


  pensions to Invalids for 1790 granted by act


26th Mar: 1790.


  Estimated Amount of Surpluses which by act of 11th. Feb. 1791. is appropriated to the paymt. of certain sums for the support of Governt. for that Year.
  }
  124,000.


A more Certain comparison has been made between the sums appropriated for the services of the year 1791 & the actual payments as ⅌ statemt: C: by which it appears there is a surplus fund of 40,000 after paying all the demands which can probably be made upon those appropriations.
The Statement A: shews the Ntt. amount of Revenue to 31st: Decmr: 1790. together with the total amount of Appropriations to that time.
I have the Honor to be &ca:
Honble: A. HamiltonSecy: of the Treasy:

